Citation Nr: 1535046	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-20 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory condition, to include as due to exposure to sulfur gases.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for respiratory symptoms he asserts 
were caused by environmental conditions to which he was exposed in service.  Specifically, he asserts that, for approximately 30 days during a 2003 deployment to Iraq, he was exposed to gases released as a result of a fire at the Mishraq State Sulfur Mine.  He reports that such exposure has led to ongoing shortness of breath and coughing, and that he has been diagnosed with constrictive bronchiolitis post-service.

The Board notes that the Veteran's service treatment records include his report 
of exposure to a "sulphur cloud" on a January 2004 post-deployment health assessment.  It also notes that he has reported smoking one pack of cigarettes per day for 20 years until quitting in February 2003.  In May 2015, a private physician familiar with the symptoms experienced by service members who were exposed to contaminants from the Mishraq State Sulfur Mine fire suggested that the Veteran's current respiratory symptoms, which he characterized as shortness of breath, exercise limitation, and chest tightness, were related to such exposure.  He indicated that constrictive bronchiolitis, specifically, has been linked to exposure to the gases released in connection with the sulfur fire.  However, although the physician noted during treatment in January 2012 that "my suspicion is that [the Veteran] has some form of bronchitis or bronchiolitis," that suspected diagnosis has not, to date, been confirmed.  Additionally, the physician noted during that evaluation that the Veteran had smoked for "several years."  Thus, it is unclear whether the physician was aware of the extent of the Veteran's smoking history when he offered his opinions on the cause of the Veteran's current respiratory symptoms.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  The examiner should clearly list all current respiratory disabilities diagnosed on examination.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any respiratory disability diagnosed during the examination or during the course of the claim arose in service or is otherwise related to service, to include the Veteran's exposure to gases released as a result of the June 2003 fire at the Mishraq State Sulfur Mine in Iraq.  In issuing the opinion, the examiner should specifically address the evaluations and opinions provided by Dr. Miller, the articles submitted by the Veteran addressing respiratory symptoms in service members exposed to the sulfur mine fire in Iraq, and the Veteran's reported history of smoking.  The examiner should explain the medical basis for any conclusions reached.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


